UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


                                          )
TERRANCE JONES,                           )
                                          )
                    Plaintiff,            )
                                          )
      v.                                  )         Civil Action No. 11-1620 (RJL)
                                          )
JEREMY BEAVER, et al.,                    )
                                          )
                    Defendants.           )
                                         )

                                 DISMISSAL ORDER
                                                    tL--
                                   (April     iv,
                                           2012)

      For the reasons stated in the accompanying Memorandum Opinion, it is hereby

       ORDERED that defendants Kevin Carr and Awthentik are DISMISSED

WITHOUT PREJUDICE as parties to this action; it is further

       ORDERED that Jeremy Beaver and Listen Vision, LLC's motion to dismiss [Dkt.

#22] is GRANTED; it is further

      ORDERED that the plaintiffs motions for summary judgment [Dkt. #36] and for

entry of default [Dkt. # 39-40] are DENIED; and it is further

      ORDERED that the complaint and this civil action are DISMISSED WITHOUT

PREJUDICE.
This is a final appealable Order. See Fed. R. App. P. 4(a).

SO ORDERED.




                                         United States District Judge




                                     2